UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington , DC 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 ☐ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934: For the transition period from to Commission File Number 0-26573 PHYSICAL PROPERTY HOLDINGS INC. (Exact name of Registrant as specified in its charter) Delaware 98-0203281 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 23/F AIA Tower No. 183 Electric Road, North Point Hong Kong (Address of principal executive offices) (011) (852) 2917-0000 (Registrant's telephone number) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes
